EXHIBIT 10.20(a)

DELTA AIR LINES, INC. MERGER AWARD PROGRAM

1. Purpose. The Merger Award Program (the “MAP”) is an equity-based long-term
incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the “Company”)
for key employees of Delta, Northwest Airlines Corporation (“Northwest”) and
their respective subsidiaries. The MAP is intended (a) to retain key employees
following the merger of a subsidiary of Delta with and into Northwest (the
“Merger”); and (b) to align their interests with Delta’s and Northwest’s other
employees and stakeholders.

The MAP is being adopted under the Delta Air Lines, Inc. 2007 Performance
Compensation Plan (the “2007 Performance Plan”). It is subject to the terms of
the 2007 Performance Plan and a Participant’s MAP Award Agreement (“Award
Agreement”).

Capitalized terms that are used but not defined in the MAP shall have the
meaning ascribed to them in the 2007 Performance Plan. For purposes of the MAP,
the definitions of “Change in Control,” “Good Reason,” and “Retirement” as set
forth in the 2007 Performance Plan are hereby replaced or modified under
Section 5 below, and shall apply as set forth in Section 5 in lieu of the
definitions of these terms in the 2007 Performance Plan or as modified, as
applicable.

The MAP shall become effective at the closing of the Merger. Prior to such
closing, no Awards may be granted under the MAP.

2. Individual Award Agreements. Any person offered an Award under the MAP may be
required to sign an individual Award Agreement which includes the terms of the
Award. Execution by such person of his or her Award Agreement will be a
prerequisite to the effectiveness of the Award under the MAP and to the person’s
becoming a Participant in the MAP.

3. Awards.

(a) Restricted Stock.

(i) Award Grant. A Participant may receive Restricted Stock as specified in the
Participant’s Award Agreement (the “Restricted Stock”).

(ii) Grant Date. The Grant Date of the Restricted Stock will be determined by
the Committee and set forth in a Participant’s Award Agreement.

(iii) Restrictions. Until the restrictions imposed by this Section 3(a) (the
“Restrictions”) have lapsed pursuant to Section 3(a)(iv) or (v) below, a
Participant will not be permitted to sell, exchange, assign, transfer, pledge or
otherwise dispose of the Restricted Stock and the Restricted Stock will be
subject to forfeiture as set forth below.

(iv) Lapse of Restrictions—Continued Employment. Subject to the terms of the
2007 Performance Plan and the MAP, the Restrictions shall lapse and be of no
further force or effect at the following times with respect to the following
percentages of Shares included in any Award of Restricted Stock under the MAP:

20% on May 1, 2009 (“First Installment Date”);



--------------------------------------------------------------------------------

20% on November 1, 2009 (“Second Installment Date”);

20% on May 1, 2010 (“Third Installment Date”); and

40% on November 1, 2011 (“Fourth Installment Date”). 1

(v) Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 3(a) are subject
to the following terms and conditions:

(A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Restrictions shall immediately lapse and be of no further force
or effect as of the date of such Termination of Employment.

(B) Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.

(C) Retirement. Subject to Section 3(a)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, the Restrictions shall
immediately lapse on the Pro Rata RS Portion as of the date of such Termination
of Employment. Upon a Participant’s Termination of Employment by reason of
Retirement, any Restricted Stock that remains subject to the Restrictions, other
than the Pro Rata RS Portion, shall be immediately forfeited.

“Pro Rata RS Portion” means, with respect to any portion of the Restricted Stock
that is subject to the Restrictions at the time of a Participant’s Termination
of Employment by reason of Retirement, the number of Shares with respect to
which the Restrictions would have lapsed on each respective future Installment
Date multiplied by a fraction:

 

 

(i)

the numerator of which is the number of calendar months2 from the Grant Date to
the date of such Termination of Employment, rounded up for any partial month;
and

 

1 If this formula results in any fractional Share allocation to any Installment
Date, the number of Shares with respect to which the Restrictions lapse on the
earlier Installment Date(s) will be rounded up, and the number of shares with
respect to which the Restrictions lapse on the later Installment Date(s) will be
rounded down, to the nearest whole Share to the extent necessary so that only
full Shares are covered by each Installment Date. For example, if 1,222 Shares
are included in an award of Restricted Stock, the Restrictions will lapse with
respect to (a) 245 Shares on the First and Second Installment Dates; (b) 244
Shares on the Third Installment Date; and (c) 488 Shares on the Fourth
Installment Date.

2 For purposes of the MAP, one calendar month is calculated from the date of
measurement to the same or closest numerical date occurring during the following
month. For example, one calendar month from January 31, 2009 will elapse as of
February 28, 2009, two months will elapse on March 31, 2009, and so on.

 

2



--------------------------------------------------------------------------------

 

(ii)

the denominator of which is the number of calendar months from the Grant Date to
each applicable Installment Date, rounded up for any partial month.3

(D) Death or Disability. Upon a Participant’s Termination of Employment due to
death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.

(E) For Cause. Upon a Participant’s Termination of Employment by the Company for
Cause, any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.

(F) Retirement-Eligible Participants Who Incur a Termination of Employment for
Other Reasons. If a Participant who is eligible for Retirement is, or would be,
terminated by the Company without Cause, such Participant shall be considered to
have been terminated by the Company without Cause for purposes of the MAP rather
than having retired, but only if the Participant acknowledges that, absent
Retirement, the Participant would have been terminated by the Company without
Cause. If, however, the employment of a Participant who is eligible for
Retirement is terminated by the Company for Cause, then regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the MAP, the Participant’s
employment shall be considered to have been terminated by the Company for Cause.

(vi) Dividends. In the event a cash dividend shall be paid in respect of Shares
at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall receive the dividend. The Restrictions shall not apply to any
such dividend.

(b) Stock Option.

(i) Award Grant. A Participant may receive a Non-Qualified Stock Option covering
the number of Shares specified in the Participant’s Award Agreement (the
“Option”).

(ii) Grant Date. The Grant Date of the Option will be determined by the
Committee and set forth in a Participant’s Award Agreement.

 

3 For example, assume a Participant received 1,000 Shares of Restricted Stock on
December 1, 2008 and retires on April 15, 2009 (the “Retirement Date”). In these
circumstances, the number of calendar months from (a) the Grant Date to the
Retirement Date is 5; and (b) the Grant Date to the First, Second, Third and
Fourth Installment Dates is 5, 11, 17, and 35, respectively. As a result, the
Restrictions will lapse on the Participant’s Retirement Date as follows:

 

•  

200 Shares × 5/5 = 200

 

•  

200 Shares × 5/11 = 91

 

•  

200 Shares × 5/17 = 59

 

•  

400 Shares × 5/35 = 58

Total: 408 Shares

If this formula results in any fractional Share, the Pro Rata RS Portion will be
rounded up to the nearest whole Share. Accordingly, in this example, the
Restrictions will lapse on 408 Shares on the Retirement Date. The remaining 592
Shares will be forfeited on the Retirement Date.

 

3



--------------------------------------------------------------------------------

(iii) Exercise Price. The exercise price of the Option is the closing price of a
Share on the New York Stock Exchange on the Grant Date.

(iv) Exercise Period. Subject to the terms of the 2007 Performance Plan and the
MAP, the Option (a) shall become exercisable with respect to 20% of the Shares
on each of the First, Second and Third Installment Dates and with respect to 40%
of the Shares on the Fourth Installment Date,4 and (b) shall be exercisable
through and including the day immediately preceding the tenth anniversary of the
Grant Date (“Expiration Date”).

(v) Change in Exercisability and Exercise Period upon Termination of Employment.
The exercisability of the Option and the exercise period set forth in
Section 3(b)(iv) above is subject to the following terms and conditions:

(A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), any portion of the Option that is not exercisable at the time of
such Termination of Employment shall become exercisable, and the entire then
exercisable portion of the Option shall be exercisable, during the period:
(i) beginning on the date of such Termination of Employment; and (ii) ending on
the earlier of (x) the third anniversary of such termination date or (y) the
Expiration Date.

(B) Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement):
(i) any portion of the Option that is not exercisable at the time of such
Termination of Employment shall be immediately forfeited; and (ii) any portion
of the Option that is exercisable at the time of such Termination of Employment
shall remain exercisable until the earlier of (x) 90 days after such Termination
of Employment or (y) the Expiration Date.

(C) Retirement. Subject to Section 3(b)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, the Pro Rata Option Portion
of any portion of the Option that is not exercisable at the time of such
Termination of Employment shall become exercisable, and the entire then
exercisable portion of the Option shall be exercisable, during the period:
(i) beginning on the date of such Termination of Employment; and (ii) ending on
the earlier of (x) the third anniversary of such termination date or (y) the
Expiration Date. Upon a Participant’s Termination of Employment by reason of
Retirement, any portion of the Option that is not exercisable at the time of
such Termination of Employment, other than the Pro Rata Option Portion, shall be
immediately forfeited.

“Pro Rata Option Portion” means, with respect to any portion of the Option that
is not exercisable at the time of a Participant’s Termination of Employment by
reason of Retirement, the number of Shares that would have become exercisable on
each respective future Installment Date multiplied by a fraction:

(i) the numerator of which is the number of calendar months5 from the Grant Date
to the date of such Termination of Employment, rounded up for any partial
months, and

 

4 If this formula results in any fractional Share allocation to any Installment
Date, the number of Shares that become exercisable will be adjusted in the same
manner as described in footnote 1 above so that only full Shares are covered by
each Installment Date.

5 For purposes of the MAP, one calendar month is calculated as described in
footnote 2 above.

 

4



--------------------------------------------------------------------------------

(ii) the denominator of which is the number of calendar months from the Grant
Date to each applicable Installment Date, rounded up for any partial month.6

(D) Death or Disability. Upon a Participant’s Termination of Employment due to
death or Disability, any portion of the Option that is not exercisable at the
time of such Termination of Employment shall become exercisable, and the entire
then exercisable portion of the Option shall be exercisable, during the period:
(i) beginning on the date of such Termination of Employment; and (ii) ending on
the earlier of (x) the third anniversary of such termination date or (y) the
Expiration Date.

(E) For Cause. Upon a Participant’s Termination of Employment by the Company for
Cause, any unexercised portion of the Option shall be immediately forfeited,
including any portion that was then exercisable.

(F) Retirement-Eligible Participants Who Incur a Termination of Employment for
Other Reasons. If a Participant who is eligible for Retirement is, or would be,
terminated by the Company without Cause, such Participant shall be considered to
have been terminated by the Company without Cause for purposes of the MAP rather
than having retired, but only if the Participant acknowledges that, absent
Retirement, the Participant would have been terminated by the Company without
Cause. If, however, the employment of a Participant who is eligible for
Retirement is terminated by the Company for Cause, then regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the MAP, the Participant’s
employment shall be considered to have been terminated by the Company for Cause.

 

6 For example, assume a Participant received an Option exercisable for 1,000
Shares on December 1, 2008 and retires on April 15, 2009 (the “Retirement
Date”). In these circumstances, the number of calendar months from (a) the Grant
Date to the Retirement Date is 5; and (b) the Grant Date to the First, Second,
Third and Fourth Installment Dates is 5, 11, 17, and 35, respectively. As a
result, the Option will become exercisable on the Participant’s Retirement Date
as follows:

 

•  

200 Shares × 5/5 = 200

 

•  

200 Shares × 5/11 = 91

 

•  

200 Shares × 5/17 = 59

 

•  

400 Shares × 5/35 = 58

Total: 408 Shares

If this formula results in any fractional Share, the Pro Rata Option Portion
will be rounded up to the nearest whole Share. Accordingly, in this example, the
Option will become exercisable with respect to 408 Shares on the Retirement
Date. The remaining portion of the Option (592 Shares) will be forfeited on the
Retirement Date

 

5



--------------------------------------------------------------------------------

4. Gross-Up for Certain Taxes.

(a) Gross-Up Payments. In the event that a Participant becomes entitled to
benefits under the MAP, the Company shall pay to the Participant an additional
lump sum payment (the “Gross-Up Payment”), in cash, equal to the amounts, if
any, described below:

(i) Subject to sub-section (ii) below, if any portion of any payment under the
MAP, when taken together with any payment under any other agreement with or plan
of the Company (in the aggregate “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the
Participant shall be entitled under this sub-section to an additional amount
such that after payment by the Participant of all such Participant’s applicable
federal, state and local taxes, including any Excise Tax, imposed upon such
additional amount, the Participant will retain an amount sufficient to pay the
Excise Tax imposed on the Total Payments (provided that the Gross-Up Payment to
be made under this provision and any other similar gross up payment made under
any similar Excise Tax reimbursement provision included in any other agreement
with, or plan of, the Company shall not, when taken as an aggregate, exceed the
Gross-Up Payment).

(ii) Notwithstanding the provisions of sub-section (i) above, if it shall be
determined that the Participant would be entitled to a Gross-Up Payment, but
that the Total Payments would not be subject to the Excise Tax if the Total
Payments were reduced by an amount that is less than 10% of the portion of the
Total Payments that would be treated as “parachute payments” under Section 280G
of the Code, then the amounts payable to the Participant shall be reduced (but
not below zero) to the maximum amount that could be paid to Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment
shall be made to the Participant. The reduction of the Total Payments due
hereunder, if applicable, shall be made in such a manner as to maximize the
economic present value of all payments actually made to the Participant,
determined by the Accounting Firm (as defined in Section 4(b) below) as of the
date of the Change in Control using the discount rate required by
Section 280G(d)(4) of the Code.

The amounts payable under this Section 4(a) shall be paid by the Company within
ten (10) business days after the receipt of the Accounting Firm’s determination,
and in no event later than the end of the Participant’s tax year next following
the year in which the Excise Tax and any related taxes are paid to the
applicable taxing authority.

(b) Determinations. In the event of a Change in Control, all determinations
required to be made under Section 4(a) above, including the amount of the
Gross-Up Payment, whether a payment is required under Section 4(a) above, and
the assumptions to be used in determining the Gross-Up Payment, shall be made by
the nationally recognized accounting firm generally used by the Company as its
financial auditor (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within twenty
(20) business days of the receipt of notice from the Participant that there has
been an event giving rise to the right to benefits under Section 4(a) above, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for a person effecting the
Change in Control or is otherwise unavailable, the Participant may appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

 

6



--------------------------------------------------------------------------------

(c) Subsequent Redeterminations. Unless requested otherwise by the Company, the
Participant must use reasonable efforts to contest in good faith any subsequent
determination by the Internal Revenue Service that the Participant owes an
amount of Excise Tax greater than the amount previously determined under
Section 4(a)(i); provided, however, that the Participant shall be entitled to
reimbursement by the Company of all fees and expenses reasonably incurred by the
Participant in contesting such determination. Such reimbursement of expenses
shall be made on a current basis, as incurred, and in no event later than the
end of the Participant’s tax year next following the year in which the taxes
that are the subject of the audit or proceeding are remitted to the applicable
taxing authority, or where as a result of such audit or proceeding no taxes are
remitted, the end of the Participant’s tax year next following the year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the proceeding. In the event the Internal Revenue Service or any
court of competent jurisdiction determines that the Participant owes an amount
of Excise Tax that is either greater or less than the amount previously taken
into account and paid under Section 4(a), the Company shall promptly pay to the
Participant, or the Participant shall promptly repay to the Company, as the case
may be, the amount of such excess or shortfall. In the case of any payment that
the Company is required to make to the Participant pursuant to the preceding
sentence (a “Later Payment”), the Company shall also pay to the Participant an
additional amount such that after payment by the Participant of all the
Participant’s applicable federal, state and local taxes on such additional
amount, the Participant will retain an amount sufficient to pay the total of the
Participant’s applicable federal, state and local taxes arising due to the Later
Payment. In the case of any repayment of Excise Tax that the Participant is
required to make to the Company pursuant to the second sentence of this
Section 4(c), the Participant shall also repay to the Company the amount of any
additional payment received by the Participant from the Company in respect of
applicable federal, state and local taxes on such repaid Excise Tax, to the
extent the Participant is entitled to a refund of (or has not yet paid) such
federal, state or local taxes. Any payments from one party to the other under
this Section 4(c) shall be made promptly, but in no event later than December 31
of the year after the year in which the excess or shortfall is determined to
exist.

5. Definitions. For purposes of the MAP, the following definitions are hereby
modified as set forth below and will apply in lieu of the definitions set forth
in the 2007 Performance Plan or as modified, as applicable.

 

  (a) For purposes of the MAP, “Change in Control” shall have the meaning set
forth in the 2007 Performance Plan except that the Merger will not be considered
a Change in Control.

 

  (b) For purposes of the MAP, “Good Reason” shall have the meaning set forth in
the 2007 Performance Plan except: (i) any Award made to a Participant under the
MAP, (ii) any other equity-based awards or other incentive compensation awards
made to a Participant by any of Delta (or any Affiliate) or Northwest (or any
subsidiary) at or prior to the closing of the Merger and (iii) any retention
payment or special travel benefits provided to a Participant as a result of his
or her initial employment with Delta or any Affiliate, will be ignored for
purposes of determining whether a Participant has suffered a reduction that
constitutes Good Reason under the MAP. Furthermore, with respect to any
Participant who was employed by Northwest or any subsidiary thereof immediately
prior to the closing of the Merger, all compensation and benefit programs
provided to such Participant prior to the Merger by Northwest or any subsidiary
thereof, including, without limitation, the Participant’s base salary, will be
ignored for purposes of determining whether a Participant has suffered a
reduction that constitutes Good Reason under the MAP.

 

7



--------------------------------------------------------------------------------

 

(c)

For purposes of the MAP, “Retirement” means a Termination of Employment (other
than for Cause or death) either: (i) on or after a Participant’s 62nd birthday
provided that such Participant has completed at least 5 years service with the
Company (or an Affiliate) or Northwest (or a subsidiary); or (ii) on or after a
Participant’s 52nd birthday provided that such Participant has completed at
least 10 years service with the Company (or an Affiliate) or Northwest (or a
subsidiary).

 

8